In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2415 
U.S. BANK NATIONAL ASSOCIATION, 
                                                               Plaintiff‐Appellee, 

                                                    v. 

CHERYLE A. COLLINS‐FULLER T. and  
HEYWOOD FULLER T., 
                                                          Defendants‐Appellants. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                   No. 12 C 5057 — Marvin E. Aspen, Judge. 
                                  ____________________ 

          SUBMITTED JUNE 15, 2016* — DECIDED JULY 26, 2016 
                      ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
   WOOD,  Chief  Judge.  In  June  2012,  U.S.  Bank  National 
Association,  which  has  its  main  office  in  Ohio,  filed  this 
                                                 
    * After examining the briefs and the record, we have concluded that 
oral argument is unnecessary. The appeal is thus submitted on the briefs 
and the record. See Fed. R. App. P. 34(a)(2)(C). 
2                                                      No. 15‐2415 

diversity  suit  asking  for  a  foreclosure  judgment  on  the 
mortgage  of  a  residential  property  owned  by  defendants 
Heywood  Fuller  T.  and  Cheryle  Collins‐Fuller  T.,  both 
citizens of Illinois (to whom we refer as the Fullers, since we 
are not sure what “T” stands for). See 28 U.S.C. § 1332(a)(1). 
U.S.  Bank  also  named  as  a  defendant  KeyBank  National 
Association,  which  held  a  junior  mortgage  on  the  property. 
After KeyBank was discovered also to be a citizen of Ohio, the 
district  court  granted  U.S.  Bank’s  motion  voluntarily  to 
dismiss  the  case  without  prejudice  because  diversity  was 
lacking. See FED.  R.  CIV.  P.  41(a)(2). The court also dismissed 
certain  claims  that  the  Fullers  had  asserted  against  Litton 
Loan Servicing, LLP, a nonparty, in their answer, because it 
had  not  been  served  with  the  third‐party  complaint.  The 
Fullers challenge the dismissal of both U.S. Bank’s complaint 
and the claims they brought against Litton Loan. Because they 
cannot  overcome  the  fundamental  defects  the  district  court 
identified, however, we affirm. 
                                  I 
   In 2005 the Fullers signed a promissory note for $232,000 
with Fremont Investment & Loan in order to purchase a home 
in Naperville, Illinois. Around the same time, they executed a 
mortgage  on  the  property,  naming  Mortgage  Electronic 
Registration Systems, Inc. (MERS) as the mortgagee. By 2011, 
they  had  stopped  making  payments  on  their  loan,  and  so 
MERS  assigned  the  primary  mortgage  to  U.S.  Bank.  MERS 
remained Fremont’s nominee for a junior mortgage Fremont 
held in the amount of $58,000.  
   In  June  2012,  U.S.  Bank  sued  the  Fullers  in  the  district 
court  for  the  Northern  District  of  Illinois  for  a  judgment 
ordering foreclosure of the mortgage, sale of the house, and 
No. 15‐2415                                                            3 

related  relief  under  Illinois  law.  U.S. Bank  also  named  as  a 
defendant  KeyBank  National  Association,  which  the  couple 
had designated as the mortgagee when they executed a junior 
mortgage on the property in 2005 securing a loan for $34,533. 
The complaint asserted that the district court’s subject‐matter 
jurisdiction was based on diversity. See 28 U.S.C. § 1332(a)(1).  
    The  Fullers  answered  the  complaint  in  June  2013  and 
asserted,  among  other  things,  self‐styled  “counterclaims” 
(actually a third‐party complaint) against their loan servicer, 
nonparty Litton Loan Servicing, LLP. Litton Loan, the Fullers 
charged,  had  violated  the  Federal  Home  Ownership  Equity 
Protection Act (“HOEPA”), Pub. L. No. 103‐325, 108 Stat. 2160 
(1994),  by  fraudulently  claiming  that  they  were  not  making 
their  mortgage  payments,  causing  them  to  default  on  the 
mortgage.  The  Fullers  never  served  Litton  Loan  with  the 
third‐party  complaint,  however,  and  so  it  never  entered  an 
appearance or otherwise participated in the suit. 
     After further proceedings, U.S. Bank moved to dismiss the 
suit voluntarily because it had discovered that KeyBank was 
a  citizen  of  Ohio.  Since  U.S.  Bank  is  also  a  citizen  of  Ohio, 
KeyBank’s  presence  as  a  defendant  destroyed  the  complete 
diversity  that  is  necessary  for  jurisdiction  under  section 
1332(a)(1).  
    In  March  2015,  the  district  court  granted  U.S.  Bank’s 
motion  and  dismissed  the  complaint  without  prejudice  to 
refiling in state court. The Fullers argued that KeyBank was 
not a required party, as Federal Rule of Civil Procedure 19(a) 
uses  the  term,  and  should  be  dismissed  (thus  preserving 
diversity jurisdiction). Because of KeyBank’s status as a junior 
lienholder,  the  court  regarded  it  as  a  party  that  had  to  be 
joined  if  feasible.  See  id.  Because  KeyBank  would  destroy 
4                                                         No. 15‐2415 

complete diversity, however, the court concluded that joinder 
was  not  possible.  The  court  decided  that  the  suit  could  not 
proceed in equity and good conscience without KeyBank as a 
party. See FED. R. CIV. P. 19(b). The court declined to treat the 
Fullers’  claims  against  Litton  Loan  as  “counterclaims” 
because  counterclaims  may  be  brought  only  against  an 
existing party, see FED. R. CIV. P. 13(a), (b), and the Fullers had 
raised their claims against only Litton Loan, a nonparty. To 
the extent that the Fullers intended to bring third‐party claims 
against  Litton  Loan  under  Federal  Rule  of  Civil  Procedure 
14(a),  the  court  invited  them  to explain  why  their  failure  to 
serve  Litton  Loan  with  their  complaint  within  the  requisite 
120 days from the filing of the complaint was supported by 
good cause. See FED. R. CIV. P. 4(m). 
    The Fullers responded that health problems, coupled with 
bad advice from their former counsel, constituted good cause 
for their  failure timely to serve their complaint. The  district 
court  was  not  persuaded  and  terminated  the  action.  The 
district  court  also  rejected  the  Fullers’  attempt  to  refile  the 
third‐party complaint and serve it on Litton Loan. 
    The  Fullers  moved  for  reconsideration  of  the  court’s 
judgment dismissing their third‐party complaint. They took 
the  position  that  the  district  court,  in  dismissing  their 
complaint,  had  failed  to  consider  the  likelihood  that  the 
statute  of  limitations  had  run  on  their  claims  against  Litton 
Loan.  The  district  court  denied  the  motion,  explaining  that 
regardless of whether it was construed under Federal Rule of 
Civil Procedure 59 or 60, the Fullers had not pointed to any 
change  in  the  law  or  new  facts  that  would  warrant 
reconsideration,  nor  had  they  offered  any  other  compelling 
reason to alter the judgment. 
No. 15‐2415                                                            5 

                                   II 
                                   A 
    On appeal the Fullers mount a two‐part challenge to the 
district  court’s  decision  to  grant  U.S.  Bank’s  motion  for 
voluntary  dismissal  based  on  lack  of  subject‐matter 
jurisdiction. First, they argue that these proceedings involved 
violations  of  federal  regulations  and  statutes—the  HOEPA 
regulations, 12 C.F.R. §§ 1024, 1026, and the Dodd‐Frank Act 
of 2010, Pub. L. No. 111–203, 124 Stat. 1376–2223—over which 
the district court had federal‐question jurisdiction. But as the 
district  court  recognized,  these  federal  theories  cannot 
provide a basis for federal‐question jurisdiction because they 
were raised by the defendants and do not appear on the face 
of the plaintiff’s well‐pleaded complaint. See Rivet v. Regions 
Bank of La., 522 U.S. 470, 475 (1998); City of Chicago v. Comcast 
Cable  Holdings,  LLC,  384  F.3d  901,  904  (7th  Cir.  2004). 
U.S. Bank premised its claims only on Illinois state law. 
    Second, the Fullers challenge the district court’s refusal to 
dismiss KeyBank from the litigation. As the court explained, 
however,  KeyBank  was  a  required  party  to  U.S. Bank’s 
lawsuit:  without  KeyBank’s  presence,  the  court  could  not 
“accord  complete  relief”  to  U.S.  Bank.  FED.  R.  CIV.  P. 
19(a)(1)(A); see Extra Equipamentos E Exportaҫão Ltda. v. Case 
Corp.,  361  F.3d  359,  361  (7th  Cir.  2004);  N.D.  ex  rel.  parents 
acting as guardians ad litem v. Haw. Dep’t of Educ., 600 F.3d 1104, 
1109 (9th Cir. 2010); Hooper v. Wolfe, 396 F.3d 744, 747–48 (6th 
Cir.  2005).  Under  Illinois  law  it  is  possible  for  a  senior 
lienholder  (here,  U.S.  Bank)  to  foreclose  on  its  secured 
property without joining a junior lienholder (KeyBank). See 
735 ILCS 5/15‐1501(a); React Fin. v. Long, 852 N.E.2d 277, 281–
82  (Ill. Ct. App.  2006).  Nevertheless,  a  junior  lienholder’s 
6                                                          No. 15‐2415 

interest in the property is not extinguished unless it is made a 
party  to  the  foreclosure  action.  See 735  ILCS  5/15‐1501(a); 
ABN  AMRO  Mortg.  Grp.,  Inc.  v.  McGahan,  931  N.E.2d  1190, 
1197  (Ill.  2010);  React  Fin.,  852  N.E.2d  at  281.  Because 
KeyBank’s presence was required before the litigation could 
completely extinguish all liens on the property, yet joining it 
was  not  feasible  (because  its  presence  destroyed  diversity), 
the  district  court  reasonably  concluded  that  “in  equity  and 
good  conscience”  it  should  dismiss  the  suit.  FED.  R.  CIV.  P. 
19(b);  see  Extra  Equipamentos  E  Exportaҫão  Ltda.,  361  F.3d 
at 361;  N.  Arapaho  Tribe  v.  Harnsberger,  697  F.3d  1272, 
1282 (10th Cir.  2012).  Dismissal  eliminated  the  prejudicial 
impact  and  inefficiency  of  forcing  U.S.  Bank  to  litigate  its 
dispute over the same property in both federal and state court 
in order to obtain an adequate judgment. See FED.  R.  CIV.  P. 
19(b)(1), (3). 
                                   B 
    The defendants next assert that the district court wrongly 
dismissed their third‐party complaint against Litton Loan for 
failure  to  serve  it  in  a  timely  fashion.  The  court  had  an 
obligation to exercise its discretion to extend the deadline for 
service,  they  contend,  because  Litton  Loan  knew  about  the 
third‐party complaint. In fact, the Fullers say that Litton Loan 
should have been aware of their claims against it because one 
year  before  this  suit  began  it  had  been  acquired  by  Ocwen 
Financial, the loan servicer for their U.S. Bank mortgage. 
    The  Fullers  came  close  to  waiving  this  argument  by  not 
raising  it  specifically  before  the  district  court.  See  Larson  v. 
United Healthcare Ins. Co., 723 F.3d 905, 918 (7th Cir. 2013). In 
any event, we cannot say that the court acted impermissibly 
by declining to provide an extension of time, see Coleman v. 
No. 15‐2415                                                       7 

Milwaukee Bd. of Sch. Dirs., 290 F.3d 932, 933–34 (7th Cir. 2002). 
Whether Litton Loan had actual notice of the claims against it 
through  its  parent  company  is  only  one  factor  the  district 
court may consider when deciding whether to extend the time 
for service. See Cardenas v. City of Chicago, 646 F.3d 1001, 1006–
07 (7th Cir. 2011). The court was free to determine, as it did, 
that the Fullers’ failure over two years to pursue their claims 
against  Litton  Loan  diligently—or  really  to  pursue  them  at 
all—ruled out the necessary extension. 
                                                        AFFIRMED.